                      Case 16-38608                 Doc 53           Filed 10/26/18 Entered 10/26/18 13:46:35                                      Desc Main
                                                                      Document     Page 1 of 16




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Leonard R Gargas                                                                §           Case No. 16-38608
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    12/07/2016 . The undersigned trustee was appointed on 12/07/2016 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $             219,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                        20,748.98
                                                     Bank service fees                                                               1,376.80
                                                     Other payments to creditors                                                    91,230.46
                                                     Non-estate funds paid to 3rd Parties                                           33,054.06
                                                     Exemptions paid to the debtor                                                       0.00
                                                     Other payments to the debtor                                                        0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               72,589.70

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 16-38608                  Doc 53          Filed 10/26/18 Entered 10/26/18 13:46:35                                      Desc Main
                                                         Document     Page 2 of 16




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 08/22/2017 and the
      deadline for filing governmental claims was 08/22/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 12,547.30 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 12,547.30 , for a total compensation of $ 12,547.30 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 104.16 , for total expenses of $ 104.16 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 10/23/2018                                     By:/s/Cindy M. Johnson, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                          Page:       1
                                           Case 16-38608            Doc 53      Filed 10/26/18 Entered 10/26/18 13:46:35                                       Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   3 of 16AND REPORT
                                                                                                   RECORD
                                                                                                    ASSET CASES
                                                                                                                                                                                                           Exhibit A
Case No:              16-38608                         PSH              Judge:        Pamela S. Hollis                              Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:            Leonard R Gargas                                                                                              Date Filed (f) or Converted (c):   12/07/2016 (f)
                                                                                                                                    341(a) Meeting Date:               01/12/2017
For Period Ending:    10/23/2018                                                                                                    Claims Bar Date:                   08/22/2017


                                   1                                                 2                             3                             4                          5                             6

                          Asset Description                                        Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
              (Scheduled and Unscheduled (u) Property)                           Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                   Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                              Exemptions,                                                                               Assets
                                                                                                            and Other Costs)

  1. 23742 Plum Valley Drive                                                              235,000.00                         0.00                                                       0.00                        FA
     Crete Il 60417-0000 Will
  2. 2978 Hawthorne Lane                                                                  108,500.00                    81,156.73                                                219,000.00                         FA
     Dyer In 46311-0000 Lake
  3. 2005 Chevy Equinox Mileage: 200,000                                                    2,400.00                         0.00                                                       0.00                        FA
  4. 2 Beds, Tv, Sofa, Kitchen Utensils                                                        400.00                        0.00                                                       0.00                        FA
  5. Necessary Wearing Apparel                                                                 300.00                        0.00                                                       0.00                        FA
  6. Cash                                                                                      100.00                        0.00                                                       0.00                        FA
  7. First Savings Bank Of Hegewesch                                                           594.06                        0.00                                                       0.00                        FA
  8. First Savings Bank Of Hegewesch                                                           366.22                        0.00                                                       0.00                        FA
  9. First National Bank Of Illinois Ridge Road In Lansing, Il                                 135.22                        0.00                                                       0.00                        FA
 10. Nisource Share                                                                            200.00                        0.00                                                       0.00                        FA
 11. Columbia Pipeline Group                                                                   200.00                        0.00                                                       0.00                        FA
 12. Ira At                                                                                      0.00                        0.00                                                       0.00                        FA
 13. Estate Of Loretta Gargas. Only Known Asset Is Real Estate Li                                0.00                        0.00                                                       0.00                        FA
 14. IRA: Farmer's New World (u)                                                            7,678.00                         0.00                                                       0.00                        FA
 15. IRA: Jackson National (u)                                                             12,774.00                         0.00                                                       0.00                        FA
 16. office equipment: 3 computers, printer, two desks, two offic (u)                       1,500.00                         0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                   Unknown                           N/A                                                        0.00                  Unknown


                                                                                                                                                                                     Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                      $370,147.50                   $81,156.73                                               $219,000.00                       $0.00
                                                                                                                                                                                     (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                             Page:   2
                                       Case 16-38608              Doc 53         Filed 10/26/18           Entered 10/26/18 13:46:35                Desc Main
Trustee sold debtor's share of non-homestead real estate per court approval 7/21/17 (doc. 44). Trustee investigated investments and tax refunds and found no value for the
estate.                                                                          Document             Page 4 of 16
                                                                                                                                                                             Exhibit A
RE PROP #             2   --   order authorizing sale entered 7/21/17 (doc. 44)- debtor owned a divided 2/3 interest in
                               the real estate
RE PROP #             7   --   Debtor amended Schedule C 11/16/17 to fully exempt this asset.
RE PROP #             8   --   Debtor amended Schedule C 11/16/17 to fully exempt this asset.
RE PROP #             9   --   Debtor amended Schedule C 11/16/17 to fully exempt this asset.
RE PROP #            10   --   Debtor amended Schedule C 11/16/17 to fully exempt this asset.
RE PROP #            11   --   Debtor amended Schedule C 11/16/17 to fully exempt this asset.
RE PROP #            12   --   same as assets 14 and 15 that were added on amendment to properly list this asset
RE PROP #            13   --   The only asset of this estate was what is listed at asset number 2.

Initial Projected Date of Final Report (TFR): 05/25/2018            Current Projected Date of Final Report (TFR): 05/25/2018




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                    Page:           1
                                         Case 16-38608                 Doc 53 Filed 10/26/18
                                                                                           FORM 2Entered 10/26/18 13:46:35                                 Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 16 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-38608                                                                                                 Trustee Name: Cindy M. Johnson, Trustee                                 Exhibit B
      Case Name: Leonard R Gargas                                                                                              Bank Name: BOK Financial
                                                                                                                   Account Number/CD#: XXXXXX0462
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX8361                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/23/2018                                                                               Separate Bond (if applicable):


       1                2                              3                                              4                                                       5                  6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                         ($)
   08/08/17                        Chicago Title Company LLC                 Sale of Real Property                                                           $76,575.54                               $76,575.54
                                   142 E. Lincoln Highway
                                   Schererville, IN 46375
                                                                             Gross Receipts                            $219,000.00

                                   Seller Paid Closing Costs                 Closing Costs                              ($3,000.00)    2500-000

                                   County Property Taxes 2017                County property taxes 2017                 ($1,282.62)    2820-000

                                   Chicago Title Company Charges             Title Charges                              ($1,172.00)    2500-000

                                   First Savings Bank of Hegewisch           Payoff of First Mortgage Loan             ($91,230.46)    4110-000
                                                                             to First Savings Bank of
                                                                             Hegewisch
                                   Berkshire Hathaway HomeServices           Real Estate Commission-                    ($5,475.00)    3510-000
                                   Executive                                 Buyer's Realtor to Berkshire
                                                                             Hathaway HomeServices
                                                                             Executive Realty
                                   Hallow Homes                              Real Estate Commission-                    ($5,475.00)    3510-000
                                                                             Seller's Realtor to Hallow
                                                                             Homes
                                   Recording and Transfer Charges to         Recording fees                                ($75.00)    2500-000
                                   Chicago Title Company

                                   16/17 November tax- Lake County           16/17 November tax installment             ($1,071.32)    2820-000
                                                                             to Lake County Treasure
                                   Deed Prep POA- Chicago title              Deep Prep for POA to Chicago                ($100.00)     2500-000
                                                                             Title Company
                                   Home Warranty                             Home Warranty Invoice to HMS                ($489.00)     2500-000
                                                                             Home Warranty
                                   1/6 of proceeds to Shirley Kouba          1/6 of proceeds to Shirley                ($16,527.03)    8500-002
                                                                             Kouba
                                   1/6 of proceeds to Ronald Gargas          1/6 of proceeds to Ronald                 ($16,527.03)    8500-002
                                                                             Gargas
                        2                                                    2978 Hawthorne Lane                       $219,000.00     1110-000
                                                                             Dyer In 46311-0000 Lake


        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                          $76,575.54                $0.00
                                                                                                                                                                                                      Page:           2
                                         Case 16-38608                 Doc 53 Filed 10/26/18
                                                                                           FORM 2Entered 10/26/18 13:46:35                                  Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 16 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-38608                                                                                                Trustee Name: Cindy M. Johnson, Trustee                                    Exhibit B
      Case Name: Leonard R Gargas                                                                                              Bank Name: BOK Financial
                                                                                                                      Account Number/CD#: XXXXXX0462
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX8361                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/23/2018                                                                                 Separate Bond (if applicable):


       1                2                              3                                                 4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                         Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                            ($)
   08/31/17                        BOK Financial                             Bank Service Fee under 11                                2600-000                                          $77.10          $76,498.44
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/29/17                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $110.03          $76,388.41
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/17                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $113.53          $76,274.88
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/17                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $109.71          $76,165.17
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/28/17            101         Carleen L Cignetto                        Attorney fees                                            3210-000                                      $2,000.00           $74,165.17
                                   CARLEEN L CIGNETTO
                                   2 DEARBORN SQUARE
                                   SUITE 2
                                   KANKAKEE, IL 60901
   12/28/17            102         Carleen L Cignetto                        Attorney expenses                                        3220-000                                         $220.27          $73,944.90
                                   CARLEEN L CIGNETTO
                                   2 DEARBORN SQUARE
                                   SUITE 2
                                   KANKAKEE, IL 60901
   12/29/17                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $113.20          $73,831.70
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $110.48          $73,721.22
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/15/18            103         International Sureties, LTD               2018 Blanket Bond                                        2300-000                                          $26.77          $73,694.45
                                   Suite 420
                                   701 Poydras St
                                   New Orleans, LA 70139
   02/26/18            104         Illinois Department of Revenue            Distribution                                             2820-000                                         $362.00          $73,332.45
                                   Bankruptcy Section
                                   P.O. Box 19053
                                   Springfield, Illinois 62794-9035




        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                      Page Subtotals:                                                                $0.00           $3,243.09
                                                                                                                                                                                                  Page:           3
                                         Case 16-38608                 Doc 53 Filed 10/26/18
                                                                                           FORM 2Entered 10/26/18 13:46:35                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 7 of 16 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-38608                                                                                              Trustee Name: Cindy M. Johnson, Trustee                                  Exhibit B
      Case Name: Leonard R Gargas                                                                                           Bank Name: BOK Financial
                                                                                                                   Account Number/CD#: XXXXXX0462
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX8361                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/23/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   02/28/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                         $98.95          $73,233.50
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/30/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                        $108.98          $73,124.52
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/30/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                        $105.17          $73,019.35
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                        $108.52          $72,910.83
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/29/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                        $104.87          $72,805.96
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                        $108.21          $72,697.75
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                        $108.05          $72,589.70
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                                $76,575.54            $3,985.84
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                     $76,575.54            $3,985.84
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                          $76,575.54            $3,985.84




        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                             $0.00              $742.75
                                                                                                                                                            Page:     4
                                 Case 16-38608    Doc 53          Filed 10/26/18 Entered 10/26/18 13:46:35          Desc Main
                                                                   Document     Page 8 of 16
                                                                                                                                                             Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET             ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX0462 - Checking                                         $76,575.54               $3,985.84            $72,589.70
                                                                                                          $76,575.54               $3,985.84            $72,589.70

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                $142,424.46
                                            Total Net Deposits:                        $76,575.54
                                            Total Gross Receipts:                     $219,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 8)                             Page Subtotals:                                        $0.00                $0.00
                 Case 16-38608                 Doc 53       Filed 10/26/18 Entered 10/26/18 13:46:35        Desc Main
                                                             Document     Page 9 of 16
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 16-38608                                                                                                    Date: October 23, 2018
Debtor Name: Leonard R Gargas
Claims Bar Date: 8/22/2017


Code #     Creditor Name And Address            Claim Class       Notes                        Scheduled           Claimed            Allowed
           1/6 of proceeds to Ronald Gargas     Administrative                                     $0.00         $16,527.03         $16,527.03
99
8500




           1/6 of proceeds to Shirley Kouba     Administrative                                     $0.00         $16,527.03         $16,527.03
99
8500




           Cindy M. Johnson                     Administrative                                     $0.00         $12,547.30         $12,547.30
100        140 S. Dearborn St., Suite 1510
2100       Chicago, Illinois 60603
           CMJtrustee@jnlegal.net


           Cindy M. Johnson                     Administrative                                     $0.00            $104.16            $104.16
100        140 S. Dearborn St., Suite 1510
2200       Chicago, Illinois 60603
           CMJtrustee@jnlegal.net


           Recording and Transfer Charges to    Administrative                                     $0.00             $75.00             $75.00
100        Chicago Title Company
2500




           Chicago Title Company Charges        Administrative                                     $0.00          $1,172.00          $1,172.00
100
2500




           Seller Paid Closing Costs            Administrative                                     $0.00          $3,000.00          $3,000.00
100
2500




           Deed Prep POA- Chicago title         Administrative                                     $0.00            $100.00            $100.00
100
2500




           Home Warranty                        Administrative                                     $0.00            $489.00            $489.00
100
2500




                                                                            Page 1                     Printed: October 23, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
                 Case 16-38608                Doc 53       Filed 10/26/18 Entered 10/26/18 13:46:35        Desc Main
                                                            Document     Page 10 of 16
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 16-38608                                                                                                   Date: October 23, 2018
Debtor Name: Leonard R Gargas
Claims Bar Date: 8/22/2017


Code #     Creditor Name And Address           Claim Class       Notes                        Scheduled           Claimed             Allowed
           Illinois Department of Revenue      Administrative                                     $0.00             $0.00             $362.00
100        Bankruptcy Section
2820       P.O. Box 19035
           Springfield, Illinois 62794-9035


           16/17 November tax- Lake County     Administrative                                     $0.00          $1,071.32          $1,071.32
100
2820




           County Property Taxes 2017          Administrative                                     $0.00          $1,282.62          $1,282.62
100
2820




           Carleen L Cignetto                  Administrative                                     $0.00          $2,000.00          $2,000.00
100        CARLEEN L CIGNETTO
3210       2 DEARBORN SQUARE                                     order approving at doc. 48
           SUITE 2
           KANKAKEE, IL 60901
           cignettolaw@gmail.com
           Carleen L Cignetto                  Administrative                                     $0.00            $257.23            $220.27
100        CARLEEN L CIGNETTO
3220       2 DEARBORN SQUARE                                     order approving at doc. 48
           SUITE 2
           KANKAKEE, IL 60901
           cignettolaw@gmail.com
           Alan D. Lasko & Associates, P.C.    Administrative                                     $0.00          $3,098.50          $3,098.50
100        205 West Randolph Street
3410       Suite 1150
           Chicago, Illinois 60606
           alasko@adlassoc.com

           Alan D. Lasko & Associates, P.C.    Administrative                                     $0.00             $28.74             $28.74
100        205 West Randolph Street
3420       Suite 1150
           Chicago, Illinois 60606
           alasko@adlassoc.com

           Berkshire Hathaway HomeServices     Administrative                                     $0.00          $5,475.00          $5,475.00
100        Executive
3510




           Hallow Homes                        Administrative                                     $0.00          $5,475.00          $5,475.00
100
3510




                                                                              Page 2                  Printed: October 23, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 10)
                 Case 16-38608               Doc 53         Filed 10/26/18 Entered 10/26/18 13:46:35       Desc Main
                                                             Document     Page 11 of 16
                                                                        Exhibit C
                                                              ANALYSIS OF CLAIMS REGISTER
Case Number: 16-38608                                                                                                   Date: October 23, 2018
Debtor Name: Leonard R Gargas
Claims Bar Date: 8/22/2017


Code #     Creditor Name And Address          Claim Class       Notes                         Scheduled          Claimed             Allowed
1          Heartland Bank Trust Company       Unsecured                                     $130,000.00       $122,756.86         $122,756.86
300        C/O Collins Law Firm
7100       1770 North Park S #200
           Naperville, Il 60563


2          Discover Bank                      Unsecured                                      $15,186.00         $15,186.59         $15,186.59
300        Discover Products Inc
7100       Po Box 3025
           New Albany, Oh 43054-3025


3          Quantum3 Group Llc As Agent For    Unsecured                                        $219.00             $219.00            $219.00
300        Moma Funding Llc
7100       Po Box 788
           Kirkland, Wa 98083-0788


4          Ecast Settlement Corporation       Unsecured                                      $13,261.00         $13,261.92         $13,261.92
300        Po Box 29262
7100       New York Ny 10087-9262




5          Capital One, N.A.                  Unsecured                                       $1,001.00          $1,001.28          $1,001.28
300        C O Becket And Lee Llp
7100       Po Box 3001
           Malvern, Pa 19355-0701


6          Cavalry Spv I, Llc                 Unsecured                                       $3,935.00          $3,935.38          $3,935.38
300        500 Summit Lake Drive, Ste 400
7100       Valhalla, Ny 10595




7          Ronald S Gargas                    Unsecured                                      $21,198.00         $23,198.05         $23,198.05
300        10224 Radcliffe Peak Avenue
7100       Las Vegas, Nv 89166




8          Lee H Russell                      Unsecured                                      $10,831.48         $10,831.48         $10,831.48
300        10004 W 190Th Place
7100       Mokena, Il 60448




9          Steve A Sadowsky                   Unsecured                                      $35,577.65         $38,465.63         $38,465.63
300        P.O. Box 120
7100       Lansing, Il 60438




                                                                         Page 3                       Printed: October 23, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 11)
                 Case 16-38608                  Doc 53         Filed 10/26/18 Entered 10/26/18 13:46:35       Desc Main
                                                                Document     Page 12 of 16
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 16-38608                                                                                                      Date: October 23, 2018
Debtor Name: Leonard R Gargas
Claims Bar Date: 8/22/2017


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled            Claimed            Allowed
10         Portfolio Recovery Associates, Llc    Unsecured                                      $3,481.88           $3,481.88          $3,481.88
300        Successor To Citibank, N.A.
7100       (Sears Gold Mastercard)
           Pob 41067
           Norfolk, Va 23541

           First Savings Bank of Hegewisch       Secured                                             $0.00         $91,230.46         $91,230.46
400
4110




           Case Totals                                                                         $234,691.01       $392,798.46         $393,123.50
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 4                    Printed: October 23, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 12)
        Case 16-38608              Doc 53     Filed 10/26/18 Entered 10/26/18 13:46:35             Desc Main
                                               Document     Page 13 of 16




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 16-38608
     Case Name: Leonard R Gargas
     Trustee Name: Cindy M. Johnson, Trustee
                         Balance on hand                                              $                72,589.70

               Claims of secured creditors will be paid as follows:

                                                              Allowed           Interim
                                                              Amount of         Payment to         Proposed
      Claim No. Claimant                       Claim Asserted Claim             Date               Payment
                      First Savings Bank
                      of Hegewisch            $    91,230.46 $      91,230.46 $     91,230.46 $                0.00
                 Total to be paid to secured creditors                                $                        0.00
                 Remaining Balance                                                    $                72,589.70


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
      Trustee Fees: Cindy M. Johnson                     $       12,547.30 $              0.00 $       12,547.30
      Trustee Expenses: Cindy M. Johnson                 $         104.16 $               0.00 $          104.16
      Attorney for Trustee Fees: Carleen L
      Cignetto                                           $        2,000.00 $       2,000.00 $                  0.00
      Attorney for Trustee Expenses: Carleen L
      Cignetto                                           $         220.27 $          220.27 $                  0.00
      Accountant for Trustee Fees: Alan D. Lasko
      & Associates, P.C.                         $                3,098.50 $              0.00 $         3,098.50
      Accountant for Trustee Expenses: Alan D.
      Lasko & Associates, P.C.                           $            28.74 $             0.00 $              28.74
      Other: County Property Taxes 2017                  $        1,282.62 $       1,282.62 $                  0.00
      Other: Seller Paid Closing Costs                   $        3,000.00 $       3,000.00 $                  0.00
      Other: Chicago Title Company Charges               $        1,172.00 $       1,172.00 $                  0.00




UST Form 101-7-TFR (5/1/2011) (Page: 13)
        Case 16-38608              Doc 53   Filed 10/26/18 Entered 10/26/18 13:46:35              Desc Main
                                             Document     Page 14 of 16




                                                                          Interim Payments Proposed
                         Reason/Applicant              Total Requested    to Date          Payment
      Other: Recording and Transfer Charges to
      Chicago Title Company                           $            75.00 $            75.00 $                0.00
      Other: 16/17 November tax- Lake County          $         1,071.32 $         1,071.32 $                0.00
      Other: Deed Prep POA- Chicago title             $           100.00 $           100.00 $                0.00
      Other: Home Warranty                            $           489.00 $           489.00 $                0.00
      Other: Berkshire Hathaway HomeServices
      Executive                                       $         5,475.00 $         5,475.00 $                0.00
      Other: Hallow Homes                             $         5,475.00 $         5,475.00 $                0.00
      Other: Illinois Department of Revenue
      Bankruptcy Section                              $           362.00 $           362.00 $                0.00
                 Total to be paid for chapter 7 administrative expenses               $               15,778.70
                 Remaining Balance                                                    $               56,811.00


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 232,338.07 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 24.5 percent, plus interest (if
     applicable).




UST Form 101-7-TFR (5/1/2011) (Page: 14)
         Case 16-38608             Doc 53      Filed 10/26/18 Entered 10/26/18 13:46:35          Desc Main
                                                Document     Page 15 of 16




                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Heartland Bank Trust
     1                    Company                      $     122,756.86 $              0.00 $         30,016.35
     2                    Discover Bank                $      15,186.59 $              0.00 $          3,713.41
                          Quantum3 Group Llc As
     3                    Agent For                    $         219.00 $              0.00 $             53.55
                          Ecast Settlement
     4                    Corporation                  $      13,261.92 $              0.00 $          3,242.79
     5                    Capital One, N.A.            $       1,001.28 $              0.00 $            244.83
     6                    Cavalry Spv I, Llc           $       3,935.38 $              0.00 $            962.27
     7                    Ronald S Gargas              $      23,198.05 $              0.00 $          5,672.36
     8                    Lee H Russell                $      10,831.48 $              0.00 $          2,648.50
     9                    Steve A Sadowsky             $      38,465.63 $              0.00 $          9,405.57
                          Portfolio Recovery
     10                   Associates, Llc              $       3,481.88 $              0.00 $            851.37
                 Total to be paid to timely general unsecured creditors               $               56,811.00
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 15)
        Case 16-38608              Doc 53   Filed 10/26/18 Entered 10/26/18 13:46:35           Desc Main
                                             Document     Page 16 of 16




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 16)
